



Exhibit 10.46


CTI BIOPHARMA CORP.
DIRECTOR COMPENSATION POLICY
Effective March 13, 2019
Directors of CTI BioPharma Corp., a Delaware corporation (the “Company”), who
are not employed by the Company or one of its subsidiaries (“non-employee
directors”) shall be entitled to the compensation set forth below for their
service as a member of the Board of Directors (the “Board”) of the Company.
Except as provided in the next sentence, this policy supersedes all prior
policies or provisions of any equity plans concerning compensation of the
Company’s non-employee directors effective as of the date set forth above. This
policy does not, however, modify the terms of any equity or incentive award
granted by the Company prior to the date set forth above. The Board has the
authority to amend this policy from time to time.
Cash Compensation
Annual Retainer for Board Service
Each non-employee director shall be entitled to an annual cash retainer while
serving on the Board in the amount of $45,000 (the “Annual Retainer”). The
Company shall pay the Annual Retainer on a semi-annual basis, with half of the
Annual Retainer to be paid on each of the first business day of January and the
first business day of July.
Annual Retainer for Chairman of the Board Service
A non-employee director who serves as the Chair of the Board shall be entitled
to an annual cash retainer while serving in that position in the amount of
$80,000 (the “Chair of the Board Retainer”). The Company shall pay the Chair of
the Board Retainer on a semi-annual basis, with half of the Chair of the Board
Retainer to be paid on each of the first business day of January and the first
business day of July.
Board Committee Retainers
A non-employee director who serves as a member of or as the chair of one of the
following committees of the Board shall be entitled to an annual cash retainer
while serving in that position in the corresponding amount set forth below (the
“Committee Retainer”). For clarity, a non-employee director serving as the chair
of one of the following committees of the Board shall be entitled to both the
retainer for service as a member of that committee as well as the additional
retainer for service as the chair of that committee.


Committee of the Board
 
Retainer for
Committee Member
 
Amount of Additional Retainer for the Chair
Audit Committee
 
$9,000
 
$18,000
Compensation Committee
 
$7,000
 
$14,000
Nominating and Governance Committee
 
$4,500
 
$9,000

The Company shall pay the Committee Retainer on a semi-annual basis, with half
of the Committee Retainer to be paid on each of the first business day of
January and the first business day of July.
Equity Compensation
Initial Equity Award for New Directors
A new non-employee director shall be granted a stock option to acquire shares of
Company common stock in connection with joining the Board (an “Initial Award”).
The number of shares of Company common stock covered by an Initial Award shall
be 120,000 shares. An employee director who ceases to be an employee, but who
remains a director, will not receive an Initial





--------------------------------------------------------------------------------





Award. Each Initial Award granted will be scheduled to vest ratably over
thirty-six months, beginning on the date of grant of such Initial Award.
Annual Equity Award for Continuing Board Members
On an annual basis in connection with each annual meeting of the Company’s
stockholders, each non-employee director continuing on the Board after such
meeting shall be granted a stock option to acquire shares of Company common
stock (an “Annual Award”). The number of shares of Company common stock covered
by an Annual Award shall be 60,000 shares. Each Annual Award granted will be
scheduled to vest on the date that is twelve months after the date of grant of
the Annual Award or, if earlier, immediately prior to the first annual meeting
of the Company’s stockholders at which one or more members of the Board are to
be elected and that occurs in the calendar year after the calendar year in which
the Annual Award is granted.
Provisions Applicable to All Non-Employee Director Stock Option Awards
The date of grant of each Initial Award and each Annual Award (each, an “Award”)
shall be determined by the Board. Each Award shall be granted under the
Company’s 2017 Equity Incentive Plan or any successor equity compensation plan
approved by the Company’s stockholders and in effect at the time of grant (as
applicable, the “Equity Plan”). Unless otherwise provided by the Board in
connection with a particular Award, each Award will be evidenced by and subject
to the terms and conditions of the Company’s standard form of stock option award
agreement for non-employee director stock option grants under the Equity Plan as
in effect on the date of grant of the award.
The per share exercise price of each Award will equal the closing price of a
share of Company common stock on the date of grant of the Award (or, if such
date of grant is not a trading day, the closing price of a share of Company
common stock on the last trading day immediately preceding the date of grant of
the Award). Such exercise price and the number of shares subject to an Award
will be subject to adjustment for stock splits and similar events as provided in
the applicable stock option award agreement.
The maximum term of each Award is ten years from the date of grant of the Award,
subject to earlier termination as provided in the applicable stock option award
agreement.
In addition, the stock options subject to a particular Award (as well as any
stock options, restricted stock awards, and restricted stock unit awards granted
to the non-employee director under prior versions of this policy), to the extent
then outstanding and unvested, shall become fully vested in the event of a
Change in Control (as such term is defined in the applicable Equity Plan under
which the award was granted or, if not so defined, as defined in the applicable
award agreement) that occurs while such non-employee director is a member of the
Board.
Expense Reimbursement
All non-employee directors shall be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business. The Company shall
also reimburse directors for attendance at director continuing education
programs that are relevant to their service on the Board and which attendance is
pre-approved by the Chair of the Nominating and Governance Committee or Chair of
the Board. In each case and unless otherwise provided by the Board, such
expenses shall be in accordance with and subject to the Company’s expense
reimbursement policy as presented to the Audit Committee of the Board. The
Company shall make reimbursement to a non-employee director within a reasonable
amount of time following submission by the non-employee director of reasonable
written substantiation for the expenses (and in all events not later than the
end of the year following the year in which the related expense was incurred).
* * *





